Exhibit 10.2

Summary of Executive Compensation Notification

Other Executive Officers

2014 Fiscal Year Compensation of Certain Other Named Executive Officers.

The Board of Directors also established and approved the 2014 fiscal year annual
base salaries of our other named executive officers. The salaries and other
compensation approved are as set forth below in Table II.

Table II

 

          Annual Base Salary      Discretionary
Bonus Plan  

Name

   Office    (2014 Fiscal Year)      (2014 Fiscal Year)  

Bill W. Wheat

   Executive Vice President and CFO    $ 500,000         See Note II   

Stacey H. Dwyer

   Executive Vice President and
Treasurer    $ 350,000         See Note II   

Note II:

The Board of Directors may award discretionary bonuses to the executives listed
in Table II above based on the performance of these executives. In addition,
Mr. Wheat and Ms. Dwyer may participate in two separate deferred compensation
plans. The first plan allows the executive to make voluntary income deferrals.
The second plan is a promise by the Company to pay retirement benefits to the
executive. Furthermore, if the executive is employed by the Company on the last
day of the current fiscal year (for example September 30, 2014), then the
Company will establish a liability to him or her equal to 10% of his or her
annual base salary as of first day of the current fiscal year (for example
October 1, 2013). This liability will accrue earnings in future years at a rate
established by the administrative committee.